UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54575 MRI INTERVENTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 58-2394628 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5 Musick Irvine, California (Zip Code) (Address of principal executive offices) ) 900-6833 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yes ☒ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ☐ Yes ☒ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No As of June 30, 2014, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $63,348,677, based on the closing sale price as reported on OTC Markets. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding at March 13, 2015 Common Stock, $.01 par value per share 74,842,428 shares DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III is incorporated by reference from portions of the definitive proxy statement to be filed within 120 days after December 31, 2014, pursuant to Regulation 14A under the Securities Exchange Act of 1934 in connection with the annual meeting of stockholders to be held on June 4, 2015. MRI INTERVENTIONS, INC. TABLE OF CONTENTS Item Page PART I 1. Business. 1 1A. Risk Factors. 23 1B. Unresolved Staff Comments. 44 2. Properties. 44 3. Legal Proceedings. 44 4. Mine Safety Disclosures. 44 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 45 6. Selected Financial Data. 46 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 47 7A. Quantitative and Qualitative Disclosures About Market Risk. 54 8. Financial Statements and Supplementary Data. 55 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 55 9A. Controls and Procedures. 55 9B. Other Information. 56 PART III Directors, Executive Officers and Corporate Governance. 56 Executive Compensation. 56 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 56 Certain Relationships and Related Transactions, and Director Independence. 56 Principal Accounting Fees and Services. 56 PART IV Exhibits, Financial Statement Schedules. 56 Trademarks, Trade Names and Service Marks ClearConnect
